Citation Nr: 0832465	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-27 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to referral of the veteran's claim for an initial 
disability rating in excess of 70 percent for post-traumatic 
stress disorder (PTSD) to the Director of VA's Compensation 
and Pension Service for extraschedular consideration. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his sister, J.W.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for PTSD, and assigned a disability rating 
of 30 percent.

In a November 2004 decision, the Board increased the initial 
disability rating for the veteran's PTSD to 50 percent.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veteran's Claims (Court), seeking an 
initial rating in excess of 50 percent.  In April 2005, the 
appellant and VA filed a joint motion for partial remand of 
the Board's denial of an initial rating in excess of 50 
percent.  The Court granted that motion in April 2005.  

In a March 2006 decision, the Board increased the initial 
disability rating for the veteran's PTSD to 70 percent, and 
found that there was no basis for referral of the case to the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration.  The veteran appealed the 
Board's decision to the Court.  In November 2007, the 
appellant and VA filed a joint motion for remand of that part 
of the Board's decision that determined that there was no 
basis for referral for extraschedular consideration.  The 
Court granted this motion in November 2007, and the case was 
returned to the Board.  In April 2008, the Board remanded the 
case to the RO to schedule a video hearing.  In July 2008, 
the veteran testified before the undersigned Veteran's Law 
Judge via video conference at the Montgomery, RO; the hearing 
transcript has been associated with the claims file.  


FINDING OF FACT

The criteria for the currently-assigned 70 percent rating 
reasonably describe the veteran's disability level and 
symptomatology due to his service-connected PTSD.


CONCLUSION OF LAW

Referral of the veteran's claim for an initial disability 
rating in excess of 70 percent for PTSD to the Director of 
VA's Compensation and Pension Service for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

By the November 2007 joint motion for remand, the parties 
contend that the Board's March 2006 decision did not set 
forth adequate reasons and bases for the determination that 
there was no basis for referral of the case to the Director 
of VA's Compensation and Pension Service for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2007).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis ends.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

Here the veteran is assigned a 70 percent disability 
evaluation.  Under the applicable rating criteria, a 70 
percent evaluation will be awarded for mental disorders, 
including PTSD, with evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and an inability to establish and 
maintain effective relationships.

Throughout the course of this appeal, the veteran has 
demonstrated a relatively consistent array of symptoms, 
including sleep disturbance with nightmares, hypervigilance, 
avoidance behaviors, such as staying away from crowds and 
large family get-togethers, poor concentration, periodic 
anger and irritability, erratic and conflictual personal and 
professional relationships, and difficulty maintaining 
employment.  The record reflects that he takes multiple 
medications to manage his depression and PTSD.  

Applying the analysis outlined in Thun, the Board finds that 
the currently-assigned 70 percent rating reasonably describes 
the disability level and symptomatology manifested by the 
veteran's service-connected PTSD.  In fact, there are no 
manifestations of the veteran's condition that have not been 
contemplated by the rating criteria.  (Indeed, the 70 percent 
rating encompasses a range and severity of disability and 
symptomatology even greater than that presently demonstrated 
by the veteran, as he has at no time during the course of 
this appeal exhibited suicidal ideation, spatial 
disorientation, or neglect of personal appearance and 
hygiene.).  

In reaching this decision, the Board has given particular 
consideration to the impact of the veteran's PTSD on his 
employment.  The record reflects an erratic employment 
history (a Social Security Administration itemized statement 
of earnings lists over 40 jobs from January 1965 to December 
2000).  Additionally, statements from two former employers 
reveal that it was either difficult or impossible to employee 
the veteran due to his conflictual behavior.  At his July 
2008 video hearing, he reported that he had been unemployed 
since August 2006.  

The record also reflects, however, that it appears the 
veteran has earned a living primarily through working on 
subcontracted construction jobs.  While there is no doubt 
that his PTSD symptoms have impacted his employment, it is 
not unusual in his occupation to work for many different 
employers.  Further, while the veteran has reported that many 
of his jobs only lasted a couple of months (see the July 2008 
video hearing transcript), the record (including the SSA 
itemized statement of earnings) also reflects that he has 
been able to work with some employers for multiple years.  
Although he asserts that he left his last job due to 
conflicts with his supervisor and co-workers, he has also 
stated that he was with that employer for approximately four 
years.  

While his service-connected PTSD may make his work 
experiences more challenging, the occupational difficulties 
reflected in the evidence of record are not outside the realm 
of the occupation impairment contemplated by his currently-
assigned 70 percent rating.  In fact, given that he meets 
only some of the criteria for a 70 percent rating, it could 
be said that the 70 percent evaluation is due, in large part, 
to the occupational impairment caused by his PTSD.  In short, 
the currently-assigned 70 percent evaluation has, by its very 
nature, taken into account the impact of the veteran's 
disability on his ability to function in the workplace.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.





ORDER

Entitlement to referral of the veteran's claim for an initial 
disability rating in excess of 70 percent for post-traumatic 
stress disorder (PTSD) to the Director of VA's Compensation 
and Pension Service for extraschedular consideration is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


